t c memo united_states tax_court maschmeyer’s nursery inc petitioner v commissioner of internal revenue respondent docket no filed date r determined that deductions claimed by p for annual rental payments made to p’s sole shareholder under a real_property lease exceeded the fair rental value of the property and disallowed depreciation_deductions claimed by p for improvements made to a residence used by p’s sole shareholder held rental payments were not deductible to the extent that they exceeded the amount allowed by r held further the residence occupied by p’s sole shareholder was used in p’s business for purposes of sec_167 i r c and hence depreciation may be deducted by p f pen cosby for petitioner ronald t jordan for respondent memorandum findings_of_fact and opinion laro judge this case is before the court on the petition of maschmeyer’s nursery inc to redetermine deficiencies and accuracy-related_penalties determined by respondent as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number the issues for decision are whether annual payments made by petitioner to its sole shareholder and his wife under a lease of undeveloped land are deductible by petitioner as rent to the extent that they exceed dollar_figure whether improvements to a residence located on petitioner’s premises and used by its sole shareholder qualify as property used in a trade_or_business for which depreciation_deductions claimed by petitioner are allowable and whether petitioner is liable for accuracy- related penalties under sec_6662 and b findings_of_fact some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference petitioner is an indiana corporation with it sec_1 all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedures principal office located in whiteland indiana petitioner grows nursery stock for sale at wholesale and provides landscaping services during the taxable years at issue petitioner’s sole shareholder was james r maschmeyer maschmeyer he became sole shareholder in after petitioner redeemed the stock held by his parents rent deductions petitioner owns a parcel of acres the scale of petitioner’s operations is approximately twice this area however because petitioner leases additional contiguous land from maschmeyer and his wife the maschmeyers acquired the land for petitioner’s use as it became available over several years this arrangement was designed to avoid increasing the corporation’s long-term debt which would have jeopardized its ability to borrow for working_capital at favorable rates tract b comprising acres situated on the southern border of petitioner’s own land was acquired by the maschmeyers in two parts acres in date at a price of dollar_figure dollar_figure per acre and acres in date at a price of dollar_figure dollar_figure per acre tract a comprising acres situated on the northern border of petitioner’s own land was acquired in date through an estate sale for dollar_figure dollar_figure per acre thus the total investment by the maschmeyers amounted to approximately dollar_figure in date they entered into a 5-year lease with petitioner for both tracts at an annual rental of dollar_figure dollar_figure per acre on its corporate tax returns form_1120 for the years at issue petitioner claimed a deduction for this amount as an ordinary and necessary business_expense on their individual tax returns for these years the maschmeyers claimed mortgage interest deductions in connection with the lease in the amounts of dollar_figure dollar_figure and dollar_figure the two tracts are essentially identical in soil quality grade and drainage and have no improvements besides drainage tile about percent of tract a is covered in woods and consequently not used for cultivation during the years at issue the tracts had access to some utilities sewer electricity and telephone service were available to tract a only electricity and telephone service were available to tract b neither had access to municipal water both tracts were zoned for residential use the tracts are located about to miles from downtown indianapolis in a neighborhood consisting primarily of agricultural land intermixed with single-family homes during the years at issue demand for undeveloped land in the neighborhood was stable but the neighborhood lies within a narrow corridor formed by two major arteries to the indianapolis metropolitan area i-65 and u s highway along which considerable residential and commercial development was occurring the residential growth extending southward and northward from the nearby cities of greenwood and franklin made it likely that vacant land in this neighborhood would be subject_to increasing demand from speculators and developers in the near future in determining a rental rate for the tracts of dollar_figure maschmeyer did not consult a real_estate appraiser he relied instead upon the expertise that he had developed over nearly years of full-time work in the nursery business and upon the advice of a certified_public_accountant c p a daniel h wagner wagner wagner had at least years of experience in tax_accounting prior to the years at issue and personally prepared petitioner’s tax returns for each year beginning in maschmeyer and wagner were not aware of any comparable leases in the indianapolis area so they constructed what they believed to be a fair and reasonable rent from inter alia information they had as to prevailing cash rents for lower value crops productivity of nursery operations petitioner’s projected cash-flow the maschmeyers’ borrowing costs for purchase of the tracts loss of topsoil through harvesting practices the economies expected to result from the use of contiguous acreage and the prevailing yield on financial_assets in her notice_of_deficiency respondent determined that only dollar_figure of the annual rental payments was deductible as an ordinary and necessary business_expense subsequently respondent revised her determination to dollar_figure on the basis of a professional real_estate appraisal depreciation_deductions a house is located on petitioner’s property the maschmeyers moved into this house in to replace the previous tenant who had lived there since about while employed as petitioner’s foreman maschmeyer continued to occupy the house throughout the years at issue for the convenience of his wife and children however in he purchased a home in indianapolis where his wife and children lived during the week maschmeyer assumed the foreman’s duties securing the premises and equipment overseeing the gang of migrant workers housed in mobile homes on the premises and supervising pickup of trees outside business hours during harvest seasons after maschmeyer became sole shareholder petitioner made certain improvements to the house that maschmeyer occupied in a swimming pool was installed at a cost of dollar_figure in a pool house and other amenities were added to the house at a cost of dollar_figure in and improvements were made to the garage and a master bedroom was added to the house at a cost of dollar_figure additional redecorating and wallpapering were done at a cost of dollar_figure in petitioner claimed depreciation_deductions for the aforesaid improvements in and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent disallowed these deductions in her notice_of_deficiency opinion rent deductions sec_162 provides for the deduction of all ordinary and necessary business_expenses including rentals required to be paid as a condition for_the_use_of property sec_162 although the statutory standard does not expressly limit the deduction to a reasonable amount where the lessor and lessee are closely related and there is no arm’s-length dealing between them an inquiry into what constitutes a reasonable rental is necessary to determine whether the sums paid exceed what the lessee would have been required to pay in an arm’s-length transaction with an unrelated party 286_f2d_200 8th cir affg tcmemo_1960_030 84_tc_1 26_tc_49 17_tc_199 affd 199_f2d_373 6th cir since maschmeyer is petitioner’s sole owner and it is undisputed that he played a major role in determining the rental we look beyond the agreement for evidence of the fair rental value of the subject property each party presented the opinion of a professional real_estate appraiser to establish fair rental value both appraisers were highly qualified by education and experience to render an expert opinion since neither expert was able to identify comparable lease transactions within the indianapolis region each resorted to an alternate method respondent’s expert michael c lady lady arrived at a figure of dollar_figure dollar_figure per acre by comparing the subject property with certain nursery properties under long-term_lease in the vicinity of the chicago metropolitan area petitioner’s expert stephen l cobb cobb used financial theory to calculate a market rate of return on the appraised value of the subject property he conservatively estimated this return at dollar_figure dollar_figure per acre but values of dollar_figure to dollar_figure would have provided the lessor with a more reasonable return in his opinion petitioner bears the burden_of_proof rule a accordingly the question for the court to decide is whether petitioner through its expert has justified rental payments in excess of the amount of dollar_figure adopted by respondent in her revised determination the first step in cobb’s analysis was to determine the fair_market_value of the subject property as of date assuming based on neighborhood growth trends that its current agricultural use was an interim use and that residential development was likely in the near future for each tract cobb identified six sale transactions in the neighborhood involving vacant land with comparable characteristics after making certain adjustments to correct for significant differences such as size utilities and zoning he appraised tract at dollar_figure dollar_figure per acre and tract b at dollar_figure dollar_figure per acre the aggregate value of the subject property in cobb’s opinion was therefore dollar_figure about dollar_figure per acre respondent challenges the reliability of cobb’s appraisal on several grounds respondent argues that three of the sale transactions used to support the valuation of tract a are unrepresentative because two of the properties are located within the city limits of greenwood where residential development is more advanced than in the immediate environs of the subject property and the third is known to have been sold to a developer for residential subdivision the weakness in this argument is that respondent concedes that the other sales comparables used by cobb to value tract a and tract b are unbiased and consistent with the fair_market_value determined by her own expert and yet all of these properties were also located in greenwood and some were intended for immediate residential development like the comparables which respondent believes to be unrepresentative respondent also points out the large discrepancy between the dollar_figure value cobb assigns to tract as of and the dollar_figure price at which it was acquired by the maschmeyers in cobb explained this discrepancy by the fact that the maschmeyers acquired tract a in the settlement of an estate hence in his view the price of that acquisition had not reflected the property’s fair_market_value a more serious problem in cobb’s appraisal is the discrepancy between his values for tract a dollar_figure per acre and tract b dollar_figure per acre the only important difference between the tracts is that one has access to a sewer and the other does not this difference is important in reconciling the sales comparables to the subject property cobb used an adjustment factor of plus percent or minu sec_30 percent to correct for inferior or superior utility service relative to the subject property yet if tract b were correctly valued at dollar_figure per acre application of cobb’s adjustment factor would yield a value for tract a of dollar_figure per acre on the other hand if tract a were correctly valued at dollar_figure per acre application of cobb’s adjustment factor would yield a value for tract b of dollar_figure per acre either way there is a sizable residual discrepancy that cobb has not explained that only percent of tract a is currently tillable makes the discrepancy all the more puzzling respondent reasons that cobb has grossly overstated the value of tract a an alternative interpretation however is that cobb understated the value of tract b the inconsistency calls into question the reliability of cobb’s appraisal the next step in cobb’s analysis was to calculate the amount of rental income that a hypothetical investor in the subject property would require this was accomplished by multiplying the estimated fair_market_value of each tract by a built-up rate this rate is the sum of the risk-free rate of return for a term of years equal to that of the lease represented by the yield of dollar_figure percent on 5-year u s treasury bonds as of date a minimum risk premium of percent reflecting the riskiness associated with investment in real_estate and a minimum soil depletion factor of percent reflecting a conservative forecast of the loss of topsoil through nursery cultivation cobb’s conservative estimate of the required rate of return is thus dollar_figure percent although cobb believes that more reasonable estimates of each component would imply a rate of return in the range of to percent cobb adopted the conservative figure in his conclusions required rent dollar_figure dollar_figure respondent contends that cobb committed a fundamental error in financial analysis by computing the hypothetical investor’s rate of return on investment in terms of the fair_market_value of the subject property instead of the original investment cost the maschmeyers purchased the tracts for a total of dollar_figure if cobb had multiplied his estimate of the required rate of return by this amount his conclusion would have been an annual rent of less than dollar_figure an amount which does not exceed the deduction respondent has allowed we believe respondent misconstrues what cobb’s required return attempts to measure as we understand it his calculation is based on the opportunity cost as of mid-1990 of holding the subject property the opportunity cost of an investment is the cobb’s figure is dollar_figure this discrepancy is due to rounding highest alternative return from assets of equivalent risk which the investor forgoes as a result of his investment where as here the fair_market_value of an asset substantially exceeds the cost of acquisition it would make little sense to measure the opportunity cost of holding the asset by the return that the investor could otherwise earn on the cost of the investment since he could sell the asset at its higher fair_market_value and reinvest the proceeds thus the amount that cobb’s hypothetical investor forgoes by holding the subject property as of mid-1990 and which the land must yield in order to induce him to continue holding it is the amount that the current cash_value of the land would yield if this sum were invested in financial_assets of equivalent risk in other respects however cobb’s methodology seems to us unsound first we are not convinced that a 2-percent allowance should be made for soil depletion respondent’s expert testified that information he received from other nursery operators whom he interviewed suggests that topsoil loss over the limited period see generally brealey myers principles of corporate finance 2d ed the capital_gains_tax that would be incurred in this alternative reinvestment strategy represents a cost that would reduce the return from the alternative investment relative to the return from holding the land ideally this should be taken into account however the size of this cost would depend upon the hypothetical investor’s effective_tax_rate and whether the tax was spread out over multiple years by use of an installment_sale matters as to which we have no information over which agricultural use of the land is expected to continue would probably be much less than cobb estimates moreover the value of the land for residential use would not decline with moderate amounts of topsoil loss because less topsoil is needed for this purpose maschmeyer himself through careful and well-informed calculations submitted for the record estimated that dollar_figure per year would compensate him for soil depletion this represents only dollar_figure percent of the fair_market_value determined by cobb more importantly cobb’s analysis fails to take into account changes in land value if one measured the return from corporate stock solely in terms of dividend yield one would not be able to explain why so many investors hold stock as an alternative to corporate bonds offering much higher coupon yields the investor’s total return from land is the sum of the periodic_income plus capital appreciation minus any depreciation in the land owing to soil depletion by omitting an appreciation factor cobb’s equation overstates the amount of rent that an investor would require omission of an appreciation factor is also inconsistent with characterization of agriculture as only an interim use a major premise of cobb’s fair-market value appraisal if the return from the agricultural use in the form of annual rent were sufficient to satisfy the investor then agriculture would be the highest_and_best_use of the land the phenomenon of speculative appreciation in and around the neighborhood of the subject property due to the expectation of and opportunities for residential development is one empirical fact on which both experts agreed and it plays a central role in their assessment of the market as cobb in his report observes this vacant land is in the likely path of development and would be appealing to a potential developer as demand is increased this investor would be interested in holding the property in anticipation of a future reward for the investment as utilities are extended toward the subject the subject’s proximity to employment centers surrounding land development and extended utility development supports the speculative attitude toward the subject tracts especially tract a it is obvious that the subject has the potential for becoming speculative land it is clear that an analysis of an investor’s total return from the land should take into account the rent plus actual or more appropriately expected appreciation the difficulty is to estimate the rate of appreciation lady used a figure of percent per year to correct for time differences in the four comparable sales transactions that he identified in the neighborhood of the subject property between and as the basis of his fair_market_value appraisal if we used percent as a measure of the return received by an investor in the form of land appreciation and limited the soil depletion factor to dollar_figure percent we would adjust cobb’s equation as follows required rent dollar_figure required rent dollar_figure the basis for lady’s 4-percent figure is not evident from his report but as an estimate of the expected rate of appreciation during the years at issue it seems very conservative the consumer_price_index for the years prior to date was increasing pincite to percent an investor holding land for interim agricultural use in the vicinity of substantial residential development could presumably have expected it to appreciate significantly in excess of the general inflation rate information in the record is not sufficient for the court to estimate what rate of appreciation an investor could reasonably have expected suffice it to say however that if we selected a rate even one-half percentage_point higher than percent the required rent implied by cobb’s equation would no longer exceed the amount determined by respondent required rent dollar_figure dollar_figure accordingly cobb’s analysis does not persuade us that respondent’s determination is incorrect our result would not be materially different if we constructed an arm’s-length rent in a manner similar to that used by maschmeyer and petitioner’s accountant the rental amount determined by respondent would cover the maschmeyers’ actual costs and provide a reasonable return for ownership risk in his computation maschmeyer allowed dollar_figure for the maschmeyers’ average borrowing costs why this amount exceeds the mortgage interest deductions claimed on the maschmeyers’ individual tax returns for the years at issue was not satisfactorily explained the average of the amounts claimed on the returns is dollar_figure to this we add the annual allowance for soil depletion that maschmeyer carefully calculated and used in his computation viz dollar_figure these are the lessors’ costs we can also include in the arm’s-length price the dollar_figure location premium that maschmeyer calculated based on the savings to the corporation in labor and fuel costs it is an elementary fact of real_estate markets that land is not fungible and locational differences can account for significant price differences within a competitive market because contiguous acreage is more valuable to petitioner than otherwise identical property situated at a distance even if the land owner were an unrelated party negotiating at arm’s length he would be in a position to capture at least some of the premium value that the land would generate in petitioner’s operations maschmeyer included in the rent an additional_amount representing a 10-percent return on investment dollar_figure in support of this item he noted that the return per acre for a nursery operation is approximately times that from typical farming operations we think this item is unwarranted for three reasons first the return per acre is a function not only of land but also of labor and capital inputs maschmeyer apparently made no attempt to quantify the relative contribution of each of these three factors of production in nursery operations consequently this comparison is of little if any probative value second the location premium itself represents pure profit which ought to be included in the landowner’s return third a rate of return as high as percent has not been justified petitioner’s own expert estimated that a 2-percent premium would adequately compensate an investor for the risks of ownership the dollar_figure location premium alone provides more than that measured either in relation to the maschmeyers’ original investment cost or the current value of their investment finally maschmeyer included in his calculation a base rental amount equal to the market rent for land used to grow corn and beans dollar_figure or dollar_figure per acre we fail to see the relevance of this item and accordingly exclude it the total of the justifiable items enumerated above does not exceed dollar_figure dollar_figure average borrowing cost big_number depletion cost big_number location premium profit big_number we need not make our own determination of fair rental value petitioner has justified no more than the amount allowed by respondent depreciation_deductions respondent disallowed depreciation_deductions claimed by petitioner for improvements to a residence occupied by maschmeyer during the years at issue sec_167 authorizes a depreciation deduction equal to a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business in determing whether living accommodations provided to a corporate employee constitute property used in a trade_or_business for purposes of sec_167 this court has taken into account the requirements of sec_119 the living accommodations are furnished on the business_premises of the employer they are furnished for the convenience_of_the_employer and the employee is required to accept such living accommodations as a condition of his employment the third requirement can be satisfied by a showing that acceptance of the accommodations was necessary in order for the employee properly to perform his duties as for instance where he must be available for duty at all times on the premises of the employer johnson v commissioner tcmemo_1985_175 j grant farms v commissioner tcmemo_1985_174 sec_1_119-1 income_tax regs thus in the companion cases of johnson and j grant farms we held that a corporation in the_business_of_farming was entitled to deduct depreciation on a residence used by its sole owner farm operator because he was required to live on site in order to be available for duty at all times in connection with his managerial responsibilities petitioner bears the burden of proving that its deductions are allowable rule a the dispute between the parties focuses on the third requirement respondent argues that because maschmeyer was employed as petitioner’s president in order to satisfy the third requirement petitioner must demonstrate that maschmeyer was required to use the residence in order to perform his executive duties in respondent’s view petitioner has not satisfied its burden we are not persuaded by respondent’s logic which reflects an unduly narrow understanding of the scope of maschmeyer’s executive duties maschmeyer testified that petitioner needed someone on the premises at all times for the security of its 500-acre nursery and valuable equipment for supervision of resident migrant workers and for shipment of trees after business hours during the busy harvest season he testified that for more than a decade the residence was occupied by the foreman who performed these duties he testified that he assumed these duties when the foreman secured employment elsewhere maschmeyer’s testimony was credible and uncontroverted it is clear from the nature of these duties that they required presence on-site at all times during the work week if maschmeyer had not been required by his responsibilities to reside on-site there would be no explanation for the fact that he continued to live both parties seem to have taken it for granted that improvements to a residence should be treated no differently from the residence for purposes of this analysis we shall therefore do likewise there after his family moved to a different home in no evidence was offered from which we can properly infer any other reason for this separation that maschmeyer served as petitioner’s president is beside the point his use of the residence was necessary to petitioner’s business as described above we are satisfied that the residence was used in petitioner’s business for purposes of sec_167 respondent attaches great importance to the fact that the improvements commenced immediately after maschmeyer became sole shareholder from this respondent infers that the improvements were made to benefit maschmeyer as a shareholder rather than as an employee there is no support in the analogous cases j grant farms v commissioner supra and johnson v commissioner supra for the proposition that because the farm operators who lived on site were also sole owners of the corporation the accommodations were being furnished to them in their capacity as shareholders inasmuch as maschmeyer continued throughout the taxable years at issue to perform the employment duties for which the corporate residence was made available to him we find that any distinction between benefits he received as an employee and benefits he received as a shareholder is not we are not persuaded otherwise by the evidence that he is currently in the process of obtaining a divorce we find that he was required to live on petitioner’s property in order to discharge his responsibilities as manager of petitioner’s business dispositive petitioner has satisfied its burden of proving that disallowance of the depreciation_deductions on the grounds adduced therefor by respondent was improper accuracy-related_penalty sec_6662 provides for a penalty equal to percent of any portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence generally is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 cf sec_6662 the penalty can be avoided by good_faith reliance on the expertise of a professional adviser after full disclosure of relevant information 469_us_241 88_tc_1086 affd sub nom 868_f2d_865 6th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 cf eg gill v commissioner tcmemo_1994_92 affd ___ f 3d ___ 6th cir date where we disallowed depreciation_deductions claimed by a corporation with respect to a residence furnished to its shareholder-employee because the primary purpose for the corporation’s acquisition and maintenance of the residence was to serve the shareholder’s personal benefit the deduction provided by sec_167 is limited to a reasonable allowance respondent has not challenged the depreciation_deductions on the ground that the expenditures_for a pool pool house master bedroom interior redecorations and the like were extravagant or extraneous to the business_purpose of the residence 4th cir affd sub nom 864_f2d_93 9th cir affd without published opinion 865_f2d_1264 5th cir 59_tc_473 sec_6664 sec_1_6664-4 and example income_tax regs reliance on an adviser will not immunize the taxpayer from liability however where the taxpayer knew or should have known that its adviser lacked sufficient knowledge regarding the subject matter of the consultation patin v commissioner supra ellwest stereo theaters v commissioner tcmemo_1995_610 sec_1_6664-4 and example income_tax regs it is undisputed that maschmeyer relied on the advice of petitioner’s accountant wagner in determining a rental for the lease of tracts a and b and in preparing the corporate tax returns reflecting these rental payments respondent argues that the penalty is nevertheless appropriate because maschmeyer did not rely on the advice of a real_estate appraiser respondent’s argument is unwarranted on the particular facts of this case maschmeyer is highly knowledgeable about a business he has been engaged in for years wagner is a c p a with many years’ experience in tax_return preparation and thorough familiarity with petitioner’s tax and financial situation it was not unreasonable for maschmeyer to believe that together they could determine an arm’s-length rent that accounted for all relevant business and financial factors their testimony and the exhibits they prepared explaining how the rental was derived display a conscientious if not wholly convincing effort to arrive at an accurate appraisal as the wide discrepancy between the appraisals presented to the court by the parties’ experts lady and cobb illustrates the making of an appraisal is not an exact science we are satisfied that maschmeyer’s conduct on petitioner’s behalf was consistent with ordinary business care and prudence indeed the dollar_figure rental deduction claimed by petitioner on its tax returns falls squarely within the range that cobb in his expert opinion considered reasonable dollar_figure x dollar_figure dollar_figure x dollar_figure thus petitioner’s valuation was in fact consistent with that of a professional real_estate appraiser the accuracy-related_penalty does not apply to reflect the foregoing decision will be entered under rule
